DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bohn et al. (USPG Pub No. 2015/0002528), hereinafter “Bohn”, in view of Popovich (USPG Pub No. 2018/0284440).
Regarding claim 1, Bohn discloses an optical apparatus (123) (see Figs. 7A, 7B) comprising: a first waveguide (160b) including a first set of multiple beam splitting elements (148/162), the first set of multiple beam splitting elements arranged in a sequence along a first axis of the first waveguide (see Figs. 7A, 7B); and a second waveguide (160a) including a second set of multiple beam splitting elements (148/162), the second set of multiple beam splitting elements arranged in a sequence along a second axis of the second waveguide (see Figs. 7A, 7B); wherein the first and second waveguides are disposed such that light reflected by a beam splitting element of the first set of multiple beam splitting elements passes between two or more beam splitting elements of the second set of multiple beam splitting elements (see Figs. 7A, 7B, Paragraphs 77-91), wherein a first surface of the first waveguide abuts a second surface of the second waveguide (see Figs. 7A, 7B), and wherein the light reflected by the beam splitting element of the first set passes through the first and second surfaces (see Figs. 7A, 7B). Bohn discloses the claimed invention, but does not specify a substrate transparent to incident light; the first and second waveguides are disposed in the substrate, in the substrate. As this feature is widely known in the art, Popovich provides further evidence that one of ordinary skill in the art is capable of modifying Bohn to include such a feature. 
In the same field of endeavor, Popovich discloses a substrate (104) transparent to incident light (Paragraph 76); the first and second waveguides (104A and 104B) are disposed in the substrate (104) (Paragraph 76), in the substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bohn with a substrate transparent to incident light; the first and second waveguides are disposed in the substrate, in the substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claim 2, Bohn and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the substrate (104) includes opposed first and second major surfaces (see Fig. 1, Paragraph 76); wherein the first waveguide (104A) is disposed at a first distance from the first major surface; wherein the second waveguide (104B) is disposed at a second distance from the first major surface; and wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1). It would have been obvious to provide the optical apparatus of Bohn with the teachings of Popovich for at least the same reasons set forth above with respect to claim 1.
Regarding claim 3, Bohn discloses an optical apparatus (123) (see Figs. 7A, 7B) comprising: a first waveguide (160b) disposed (see Figs. 7A, 7B); wherein the first waveguide includes multiple first beam splitting surfaces (148/162) disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next first beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 7A, 7B); and a second waveguide (160a) disposed (see Figs. 7A, 7B); wherein the second waveguide includes multiple second beam splitting surfaces (148/162) disposed in a sequence to receive incident light and to transmit a portion of the incident light to a next second beam splitting surface in the sequence and to reflect a portion of the incident light toward the first major surface (see Figs. 7A, 7B); wherein the first and second waveguides are disposed in an overlapping arrangement such that light reflected by at least one second beam splitting surface of the second waveguide passes between and through a pair of first beam splitting surfaces of the first waveguide, wherein a first surface of the first waveguide abuts a second surface of the second waveguide, and wherein the light reflected by the at least one second beam splitting surface of the second waveguide passes through the first and second surfaces (see Figs. 7A, 7B, Paragraphs 77-91). Bohn discloses the claimed invention, but does not specify a substrate transparent to incident light; wherein the substrate includes opposed first and second major surfaces; a first waveguide and a second waveguide disposed within the substrate; wherein the first waveguide abuts the second waveguide in the substrate. As this feature is widely known in the art, Popovich provides further evidence that one of ordinary skill in the art is capable of modifying Bohn to include such a feature. 
In the same field of endeavor, Popovich discloses a substrate (104) transparent to incident light (Paragraph 76); wherein the substrate includes opposed first and second major surfaces (see Fig. 1);  a first waveguide (104A) and a second waveguide (104B) disposed within the substrate (104) (Paragraph 76), in the substrate (104) (Paragraph 76). Therefore, it would have been obvious to one of ordinary skill in the art to provide the apparatus of Bohn with a substrate transparent to incident light; wherein the substrate includes opposed first and second major surfaces; a first waveguide and a second waveguide disposed within the substrate, in the substrate of Popovich for the purpose of providing a low cost, efficient and compact waveguide system (Paragraph 5).
Regarding claim 4, Bohn and Popovich teach an optical apparatus as is set forth above, Popovich further discloses wherein the first waveguide (104A) is disposed at a first distance from the first major surface; wherein the second waveguide (104B) is disposed at a second distance from the first major surface (see Fig. 1, Paragraph 76); and wherein the second distance is greater than the first distance (see Fig. 1). The second major surface is interpreted as the surface facing the eye (108) and the first major surface is located on the opposite side of the substrate (104) (see Fig. 1). It would have been obvious to provide the optical apparatus of Bohn with the teachings of Popovich for at least the same reasons set forth above with respect to claim 3.
Regarding claim 5, Bohn discloses wherein the first and second waveguides (160b and 160a) are disposed such that light reflected by at least one second beam splitting surface of the second waveguide is incident upon at least one first beam splitting surface of the first waveguide (see Figs. 7A, 7B). Bohn and Popovich teach an optical apparatus as is set forth above for claim 3, Popovich further discloses within the substrate (104) (see Fig. 1). It would have been obvious to provide the optical apparatus of Bohn with the teachings of Popovich for at least the same reasons set forth above with respect to claim 3.
Regarding claim 7, Bohn discloses wherein the first beam splitting surfaces of the first waveguide (160b) are arranged to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 7A, 7B); and wherein the second beam splitting surfaces of the second waveguide (160a) are arranged to transmit a portion of the incident light in a direction substantially parallel to the first and second major surfaces (see Figs. 7A, 7B). Bohn and Popovich teach an optical apparatus as is set forth above for claim 3, Popovich further discloses within the substrate (104) (see Fig. 1). It would have been obvious to provide the optical apparatus of Bohn and Popovich with the teachings of Popovich for at least the same reasons set forth above with respect to claim 3.
Regarding claim 9, Bohn further discloses wherein the first beam splitting surfaces include first partially reflective mirrors (Paragraph 91); and wherein the second beam splitting surfaces include second partially reflective mirrors (Paragraph 91).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn (USPG Pub No. 2015/0002528) in view of Popovich (USPG Pub No. 2018/0284440) as applied to claim 3 above, and further in view of Fang et al. (CN 107024769 A), hereinafter “Fang”.
Regarding claim 6, Bohn and Popovich teach the claimed invention, but do not specify wherein the first and second waveguides are disposed within the substrate such that no second beam splitting surface of the second waveguide reflects light that is incident upon a first beam splitting surface of the first waveguide. In the same field of endeavor, Fang discloses wherein the first and second waveguides are disposed within the substrate such that no second beam splitting surface of the second waveguide reflects light that is incident upon a first beam splitting surface of the first waveguide (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical apparatus of Bohn and Popovich with wherein the first and second waveguides are disposed within the substrate such that no second beam splitting surface of the second waveguide reflects light that is incident upon a first beam splitting surface of the first waveguide of Fang for the purpose of providing a compact structure with an increased field coverage (Abstract).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bohn (USPG Pub No. 2015/0002528) in view of Popovich (USPG Pub No. 2018/0284440) as applied to claim 3 above, and further in view of Ma et al. (CN 108873355 A), hereinafter “Ma”.
Regarding claim 8, Bohn and Popovich teach an optical apparatus as is set forth above for claim 3, Popovich further discloses within the substrate (104) (see Fig. 1). It would have been obvious to provide the optical apparatus of Bohn and Popovich with the teachings of Popovich for at least the same reasons set forth above with respect to claim 3. Bohn and Popovich teach the claimed invention, but do not specify wherein the first and second waveguides are arranged such that light reflected by the first beam splitting surfaces of the first waveguide and light reflected by the second beam splitting surfaces of the second waveguide is focused at a common spot. In the same field of endeavor, Ma discloses wherein the first and second waveguides (10 and 20) are arranged such that light reflected by the first beam splitting surfaces of the first waveguide and light reflected by the second beam splitting surfaces of the second waveguide is focused at a common spot (see Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the optical apparatus of Bohn and Popovich with wherein the first and second waveguides are arranged such that light reflected by the first beam splitting surfaces of the first waveguide and light reflected by the second beam splitting surfaces of the second waveguide is focused at a common spot of Ma for the purpose of improving image quality (Abstract).



Allowable Subject Matter
Claims 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks pages 9-10, filed 07/27/2022, with respect to independent claims 10 and 12 (and thereby dependent claims 11 and 13-16), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claims 10 and 12 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Citations
              Mizushima et al. (USPG Pub No. 2010/0220261) and Mukawa (USPG Pub No. 2006/0291021) are each being cited herein to show an optical apparatus that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.	
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/20/2022